 Case 1:20-cv-01339-MN Document 64 Filed 08/25/21 Page 1 of 2 PageID #: 1028




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.,

        Plaintiff,

 v.                                              Civil Action No. 1:20-cv-01339-MN

 NORTONLIFELOCK INC.,

        Defendant.

NOTICE OF SERVICE OF DEFENDANT NORTONLIFELOCK INC.’S FIRST SET OF
  REQUESTS FOR PRODUCTION OF DOCUMENTS DIRECTED TO PLAINTIFF

      PLEASE TAKE NOTICE that, on August 24, 2021, Defendant NortonLifelock Inc.’s

First Set of Requests for Production of Documents Directed to Plaintiff were served via email on

the following counsel of record:

 Brian E. Farnan, Esquire                         Jonathan T. Suder, Esquire
 Michael J. Farnan, Esquire                       Michael T. Cooke, Esquire
 FARNAN LLP                                       Corby R. Vowell, Esquire
 919 North Market Street, 12th Floor              Richard A. Wojcio, Jr.
 Wilmington, DE 19801                             FRIEDMAN, SUDER & COOKE
 Telephone: (302) 777-0300                        Tindall Square Warehouse No. 1
 bfarnan@farnanlaw.com                            604 East 4th Street, Suite 200
 mfarnan@farnanlaw.com                            Fort Worth, Texas 76102
                                                  Telephone: (817) 334-0400
                                                  Facsimile: (817) 334-0401
 Attorneys for Plaintiff Kajeet, Inc.             jts@fsclaw.com
                                                  mtc@fsclaw.com
                                                  vowell@fsclaw.com
                                                  wojcio@fsclaw.com




                               [Signature block on following page.]
Case 1:20-cv-01339-MN Document 64 Filed 08/25/21 Page 2 of 2 PageID #: 1029




OF COUNSEL:                                   BENESCH, FRIEDLANDER,
                                               COPLAN & ARONOFF LLP
BENESCH, FRIEDLANDER,
 COPLAN & ARONOFF LLP                          /s/ Kevin M. Capuzzi
                                              Kevin M. Capuzzi (DE #5462)
Manish K. Mehta (admitted pro hac vice)       1313 N. Market Street, Suite 1201
Zaiba Baig (admitted pro hac vice)            Wilmington, DE 19801
Cristina Almendarez (admitted pro hac vice)   Telephone: (302) 442-7010
71 South Wacker Drive, Suite 1600             Facsimile: (302) 442-7012
Chicago, IL 60606                             kcapuzzi@beneschlaw.com
Telephone: (312) 212-4949
Facsimile: (312) 757-9192
mmehta@beneschlaw.com
zbaig@beneschlaw.com
calmendarez@beneschlaw.com

Charanjit Brahma (admitted pro hac vice)
One Montgomery Tower, Suite 2700
San Francisco, CA 94104
Telephone: (628) 600-2241
Facsimile: (628) 221-5828
cbrahma@beneschlaw.com

Dated: August 25, 2021


                                              Attorneys for Defendant NortonLifeLock, Inc.




                                              2
